Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 19, 2021 has been received, Claims 1-20 are currently pending, with Claims 9, 15, and 20 remaining withdrawn from consideration at this time.

Claim Objections
1.	Claims 9, 15, and 20 are objected to because of the following informalities: Claims 9, 15, and 20 do not have the appropriate status identifiers of ‘Withdrawn’, as these claims have been withdrawn, such correction is necessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-8, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2005/0193592).
Regarding Claim 1, Dua discloses an upper for an article of footwear, the upper comprising: a unitary braided structure (30,40”; para.33 & 55). Though Dua discloses that 40” can be a braided textile, Dua does not specifically disclose that the areas of 40” are braided, as para.55 mentions knitting the regions 46”-48”. However, Dua teaches the unitary knit structure (30,40”; para.33 & 55) forming at least a forefoot region (48” in forefoot) and a midfoot region (48” in midfoot) of the upper, wherein the unitary knit structure comprises a first density of knit forming at least a portion of the midfoot region and at least a portion of the forefoot region (para.55; 48” is formed to include apertures…by omitting stitches), wherein the first density of knit comprises a first knit pattern in the unitary knit structure (para.55; 48” is formed to include apertures…by omitting stitches), and wherein the unitary knit structure further comprises a first band of 

    PNG
    media_image1.png
    587
    699
    media_image1.png
    Greyscale



Regarding Claim 2, Modified Dua discloses an upper of claim 1, wherein the first band and the second band each extends from a sole (20) of the article of footwear on a lateral side to the sole on a medial side (as seen in Fig.1-2 & annotated Figure above).  

Regarding Claim 3, Modified Dua discloses an upper of claim 2, wherein the first band extends from the sole on the lateral side (31) at the forefoot region to the sole on the medial side (32) at the midfoot region (as seen in Fig.1-2 & annotated Figure above).  

Regarding Claim 4, Modified Dua discloses an upper of claim 3, wherein the second band extends from the sole on the lateral side (31) at the midfoot region to the sole on the medial side (32) at the forefoot region (as seen in Fig.1-2 & annotated Figure above).  



Regarding Claim 6, Modified Dua discloses an upper of claim 1, wherein the unitary braided structure further comprises a third band of a third density of braids (i.e. modified 46”) in the forefoot region, the third band extending laterally from a lateral side (31) of the article of footwear to a medial side (32) of the article of footwear, and wherein the third density of braids is higher than the first density of braids (para.55).  

Regarding Claim 7, Modified Dua discloses an upper of claim 6, wherein the third band does not intersect with the first band or the second band (See annotated Figure above).  

Regarding Claim 8, Modified Dua discloses an upper of claim 6, wherein the unitary braided structure further forms a toe region (toe region of 40”) and comprises a fourth density of braids (46” in toe region of 40”) forming the toe region, and wherein the fourth density of braids is higher than the first density of braids (para.55; 48” is formed to include apertures…by omitting stitches).  

Regarding Claim 10, Dua discloses an upper for an article of footwear, the upper comprising: a unitary braided structure (30,40”; para.33 & 55). Though Dua discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the braided upper structure of Dua with the first and second density properties and bands of the knit 

Regarding Claim 11, Modified Dua discloses an upper of claim 10, wherein the first band extends from a sole (20) of the article of footwear on the lateral side (31) at the forefoot region to the sole on the medial side (32) at the midfoot region (as seen in Fig.1-2 & annotated Figure above).  

Regarding Claim 12, Modified Dua discloses an upper of claim 11, wherein the second band extends from the sole (20) on the lateral side (31) at the midfoot region to the sole on the medial side (32) at the forefoot region (as seen in Fig.1-2 & annotated Figure above).  

	Regarding Claim 13, Modified Dua discloses an upper of claim 10, wherein the unitary braided structure comprises strands of at least two different materials having different properties (para.50, “Yarn may also include separate filaments formed of different materials, or the yarn may include filaments that are each formed of two or more different materials”).  

Regarding Claim 14, Modified Dua discloses an upper of claim 10, wherein the unitary braided structure further comprises a third band of a third density of braids (i.e. 

Regarding Claim 16, Dua discloses an article of footwear comprising: an upper comprising a unitary braided structure (30,40”; para.33 & 55) forming at least a forefoot region, a midfoot region, and a heel region of the upper; and a sole structure (20) secured to the upper (as seen in Fig.1). Though Dua discloses that 40” can be a braided textile, Dua does not specifically disclose that the areas of 40” are braided, as para.55 mentions knitting the regions 46”-48”. However, Dua teaches the unitary knit structure (30,40”; para.33 & 55) comprises a first density of knit forming at least a portion of the midfoot region (48” in midfoot) and at least a portion of the forefoot region (48” in forefoot)(para.55; 48” is formed to include apertures…by omitting stitches), wherein the first density of knit comprises a first knit pattern in the unitary knit structure (para.55; 48” is formed to include apertures…by omitting stitches), and wherein the unitary braided structure further comprises a first band of a second density of knit and a second band of the second density of knit (46”, para.55; See annotated Figure above), the first band and the second band each extending across a width of the upper and intersecting in an instep of the upper (See annotated Figure above), wherein the second density of knit comprises a second knit pattern in the unitary knit structure (46”, para.55), and further wherein the first knit pattern includes a more open structure compared to the second knit pattern (para.55; i.e. 48” is formed to include 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the braided upper structure of Dua with the first and second density properties and bands of the knit upper, as further taught by Dua, in order to provide a footwear upper with multiple regions comprising different densities which impart the optimum durability, support, and fit to each specific region of the footwear; producing a comfortable and long-lasting shoe for the user.

Regarding Claim 17, Modified Dua discloses an article of claim 16, wherein the midfoot region has an apex in the instep of the upper, and wherein the first band and the second band intersect at the apex of the midfoot region (See annotated Figure above).  

Regarding Claim 18, Modified Dua discloses an article of claim 17, wherein the first band and the second band each extends from the sole on the lateral side to the sole on the medial side (as seen in Fig.1 & annotated Figure above).  

Regarding Claim 19, Modified Dua discloses an article of claim 16, wherein the unitary braided structure further forms a toe region of the upper and comprises a third density of braids (i.e. 46” in toe region) forming the toe region, and wherein the third density of braids is higher than the first density of braids (para.55).  

	Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s Remarks: After review, we disagree with the Office's assertion that, "a first density of braids," would have been obvious in view of the Dua reference. Specifically, the Office equates the first density of braids to the "bands" shown in FIG. 11 below and referenced by numeral 46"', where the bands are at locations between apertures (48") in the forefoot region. Applicant's representative respectfully disagrees with the Office that the "bands" depicted in FIG. 11 of the Dua reference are analogous to the first density of braids and the second density of braids, as recited within the independent claims of the present Application.
Examiner’s Response: Examiner respectfully notes that Applicant’s argument is confusing as the first density of braids indicated in the Office Action are 48”, not 46” as asserted by Applicant. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s mere disagreement with the interpretation of the Office, does not amount to a valid argument against the prior art as applied.

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732